PER CURIAM opinion. Defendant, Appellant, Linwood Sluder pled guilty in the Circuit Court of LaSalle County to the offense of burglary. On September 13, 1963, the court granted Appellant probation for a period of three years. On December 16, 1963, pursuant to petition, notice and hearing the court revoked Appellant’s probation for violation of the terms thereof and sentenced him to an indeterminate term in the penitentiary on the original offense. No appeal was taken from this judgment. On August 29, 1966, Appellant filed his motion in the Circuit Court seeking relief under the Post Conviction Act (§ 122, c 38, Ill Rev Stats 1965) alleging violations of his constitutional rights. Appellant has perfected this appeal to this court seeking to reverse the order of the trial court denying such motion for relief. Section 122 (7), chapter 38, Ill Rev Stats 1965, provides “any final judgment entered upon such petition may be reviewed by the Supreme Court as an appeal in civil cases.” Although this issue was not raised or discussed by the parties it is our conclusion based on the foregoing section and on former Supreme Court Rule 28 (present rule 302) that this appeal should be transferred to the Supreme Court. On the court’s own motion the appeal is transferred to the Supreme Court of Illinois and the Clerk of this Court is directed to forward all documents pertaining to this appeal to the Clerk of the Supreme Court of Illinois. Appeal transferred.